Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 7-9, 11-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Pre-Grant Publication US 2018/0324843 to Lee et al. (hereinafter Lee).

 	As to claims 7, 12 and 13, Lee discloses a terminal comprising:
 	a receiver that receives a synchronization signal/physical broadcast channel (SS/PBCH) block including a synchronization signal (SS) and a physical broadcast channel (PBCH) (Lee; Fig.1; [0054]; [0011] discloses a terminal receiving PBCH in synchronization signal (SS) blocks); and
 	a processor that determines a control resource set based on configuration information in a configuration information set of a plurality of configuration information sets (Lee; [0054]-[0055] discloses the terminal search the control resource set (CORESET). [0057] discloses SS blocks map the CORESETS. Here SS block information corresponds to configuration information. [0203] discloses SS burst sets corresponds to configuration information sets),

 	the configuration information being associated with a value of a field in the PBCH (Lee; Fig.8; [0143]; [0204]; shows and discloses SS burst set 810 (=the configuration information set) includes SS block information (=the configuration information). [0054] discloses acquiring RMSI-related CORESET via a PBCH in SS blocks. [0216] discloses of receiving MIB (=a value of a field) through a PBCH), and 
the configuration information including a plurality of parameters regarding the control resource set (Lee; [0075] discloses a parameter carrier bandwidth associated with CORESET and [0079] discloses another parameter offset value associated with CORESET. [0054] discloses CORESET is associated with SS block information (=configuration information)).

As to claim 8, the rejection of claim 7 as listed above is incorporated herein. In addition Lee discloses wherein the information based on the SS/PBCH block includes at least one of a frequency band of the SS/PBCH block, a subcarrier spacing of the SS/PBCH block, and a subcarrier spacing of the control resource set (Lee; [0058]; [0065] discloses subcarrier spacing of CORESET. Here Lee is applied for the 3rd alternative)

As to claim 9, the rejection of claim 7 as listed above is incorporated herein. In addition Lee discloses wherein the plurality of parameters include at least one of a multiplexing scheme of the SS/PBCH block and the control resource set, a bandwidth of the control resource set, a duration of the control resource set, and a frequency offset of the control resource set relative to the SS/PBCH block nd alternative).

 	As to claim 11, the rejection of claim 7 as listed above is incorporated herein. In addition Lee discloses wherein the processor monitors, in the control resource set, a downlink control channel for scheduling a system information (Lee; [0009] discloses checking information on the CORESET carrying scheduling information for scheduling remaining system information based on a master information block (MIB) received from a base station. [0052] discloses PDCCH (=a downlink control channel) carrying the DCI via the MIB. 

As to claim 14, the rejection of claim 8 as listed above is incorporated herein. In addition Lee discloses wherein the plurality of parameters include at least one of a multiplexing scheme of the SS/PBCH block and the control resource set, a bandwidth of the control resource set, a duration of the control resource set, and a frequency offset of the control resource set relative to the SS/PBCH block (Lee; [0075] discloses position of the COIREST in a minimum bandwidth. Here Lee is applied for the 2nd alternative).

 	As to claim 17, the rejection of claim 8 as listed above is incorporated herein. In addition Lee discloses wherein the processor monitors, in the control resource set, a downlink control channel for scheduling a system information (Lee; [0009] discloses checking information on the CORESET carrying scheduling information for scheduling remaining system information based on a master information block (MIB) received from a base station. [0052] discloses PDCCH (=a downlink control channel) carrying the DCI via the MIB. 

As to claim 18, the rejection of claim 9 as listed above is incorporated herein. In addition Lee discloses wherein the processor monitors, in the control resource set, a downlink control channel for scheduling a system information (Lee; [0009] discloses checking information on the CORESET carrying scheduling information for scheduling remaining system information based on a master information block (MIB) received from a base station. [0052] discloses PDCCH (=a downlink control channel) carrying the DCI via the MIB. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claims 10, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2018/0324843 to Lee et al. (hereinafter Lee) in view of U.S. Pre-Grant Publication US 2019/0068348 (Provisional application 62/560,423) to Nam et al. (hereinafter Nam)


 	As to claims 10 and 15-16, discloses of transmitting SS/PBCH, but fails to disclose determining a specified SS/PBCH block is not transmitted based on the configuration information. However, Nam discloses 
 	wherein the processor determines that a specified SS/PBCH block is not transmitted based on the configuration information (Nam; Provisional application; Page 12 discloses a UE determining that no SS/PBCH is transmitted in the allocated resources)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the so that the UE can know how to perform the matching for receiving PDSCH 
 
 	 As to claim 19, the rejection of claim 10 as listed above is incorporated herein. In addition Lee-Nam discloses wherein the processor monitors, in the control resource set, a downlink control channel for scheduling a system information (Lee; [0009] discloses checking information on the CORESET carrying scheduling information for scheduling remaining system information based on a master information block (MIB) received from a base station. [0052] discloses PDCCH (=a downlink control channel) carrying the DCI via the MIB. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478